DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  preamble of claim 1 recites "[a] method for avoiding collision an object with a work tool coupled to a work machine." This sentence should be rewritten  Appropriate correction is required.
Allowable Subject Matter
Claim 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not teach or fairly suggest a method wherein processing the object signal comprises comparing the ground surface irregularity to a plurality of synthesized images; recognizing the object based on the plurality of synthesized images; and defining a bounded area in the image around the detected ground surface irregularity. Rather, the closest prior art of record teaches detecting a ground surface irregularity, comparing the irregularity to a threshold, and altering a movement of the machine or work tool.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan (US 20190101641 A1).
Regarding claim 1, Hogan teaches
A method for avoiding collision an object with a work tool coupled to a work machine see FIG. 1 work machine 100 and work tool 140, the method comprising: 
generating an object signal by an object detector, the object detector configured to detect the object around the work machine, the object detector coupled to one or more of a boom arm and the frame of the work machine; see machine frame (not labeled) and boom arm 118 in FIG.’s 1 & 2.
the object detector oriented towards a ground surface along a direction of a path of travel of the work machine; 
the work machine traveling along the path of travel on the ground surface, the work tool moving; 
monitoring the object signal in real-time by a processor, the processor communicatively coupled to the object detector; 
processing the object signal to detect an object at least partially buried in the ground surface, the object in the path of travel of the work tool; 
determining a distance between the object and a distance threshold, the distance threshold being a minimum distance from the work machine in the path of travel to avoid collision with the work tool; and 
sending by a controller, the controller communicatively coupled to the processor, a control signal to one or more of a machine control system and a work tool control system to modify one or more of: 
a movement of the work tool based on the object reaching the distance threshold and, 
a movement of the work machine based on the object reaching the distance threshold. See at least [0005]- [0007], [0051], and claim 1 where a signal is transmitted using a sensor (object detector) of a machine, the sensor being positioned in front of a work tool of the machine and along a direction of travel of the work tool or machine. The sensor being oriented toward the ground surface, and the signals being monitored in real-time by a processor. The processor is capable of detecting an underground object along the path and determining a distance and a threshold between the object and the machine and/or work tool. The processor having a memory and instructions to send a control signal to a machine control system or a work tool control system to alter the movement of the machine or work tool.

	Regarding claim 2, Hogan teaches
The method of claim 1, wherein modifying the movement of the work tool comprises one or more of: 
modifying one or more of a pitch, roll, and yaw of the work tool; 
modifying a rotational speed of the work tool; 
modifying a vertical position of the work tool relative to the ground surface; see at least [0057] where altering the movement of the work tool “may include raising the work tool 140.”
modifying a depth of cut position of the work tool; and 
modifying a left-right position of the work tool, the left-right position of the work tool being perpendicular to the path of travel.

Regarding claim 3, Hogan teaches
The method of claim 1, wherein modifying the movement of the work machine comprises one or more of: 
modifying a speed of one or more of a left ground-engaging mechanism and a right ground-engaging mechanism of the work machine; 
pausing the work machine; see at least [0057] where altering the movement of the machine 100 may include pausing the machine
modifying an acceleration of the work machine; and 
modifying a pitch of the boom arms.

Regarding claim 4, Hogan teaches
The method of claim 1, further comprising: 
identifying a parameter of the work tool by one or more of a work tool identification sensor, an operator selection switch, the object detector, and setting the distance threshold based on the parameter of the work tool. See at least [0036]- [0037] and [0067] where a 

Regarding claim 5, Hogan teaches
The method of claim 4, wherein the parameter of the work tool comprises one or more of a dimension of the work tool relative to the work machine, a function of the work tool, a load of the work tool, and a material makeup of the work tool. See at least [0036]- [0037] where the parameter of the work tool comprises a function of the work tool such as “a bucket, a rotary cutting assembly 112, a harvester attachment, a drill head, a hammer head, a compactor head,” or other.

Regarding claim 7, Hogan teaches
The method of claim 1, wherein processing the object signal comprises: 
determining a ground speed of the work machine, and 
modifying, based on the ground speed, one or more of a timing of the movement of the work tool and a timing of movement of the work machine. See at least [0067] where the signals “may be processed and the appropriate action may be taken based on the movement of the work tool 140, the machine 100, based on the distance D142 and a speed V of the machine 200 to the object etc.” “In this regard, in some implementations, the electronic controller 164 

Regarding claim 8, Hogan teaches
The method of claim 1, wherein the object detector comprises one or more of an RGB sensor, a lidar sensor, an FLIR sensor, and a camera. See at least [0035] where the object detector (sensor) may be a camera.

Regarding claim 9, Hogan teaches
The method of claim 1, wherein the object detectors are one or more of forward facing and rear facing. See at least [0034] where the sensors may be positioned in front of a work tool of the machine along a direction of travel.

Regarding claim 10, Hogan teaches
The method of claim 1, wherein the object is identifiable by the processor based on a distinguishing color. See at least [0075] where the object is identified by the processor indicating that a collision is imminent when the visual aspect of the warning or alert 416 is color coded red. 



A work tool collision avoidance system for a work machine, the work machine traveling along a path of travel on a ground surface, the system comprising: 
a frame; 
a boom arm coupled to the frame; 
an object detector coupled to one or more of the boom arm and the frame, the object detector creating an object signal, the object detector configured to detect an object around the work machine, the object detector oriented towards the ground surface along a direction of the path of travel of the work machine, the object detector generating an object signal; 
a work tool coupled to one or more of the boom arm and the frame, the work tool moving; 
a processor communicatively coupled to the object detector to process the object signal, the processor configured to monitor the object signal in real-time to detect an object at least partially buried in the ground surface, the object in the path of travel of the work tool, the processor determining a distance between the object and a distance threshold, the distance threshold being a minimum distance from the work machine to avoid collision with the work tool, and 
a controller communicatively coupled to the processor, the controller sending a control signal to one or more of a machine control system and a work tool control system to modify one or more of: a movement of the work tool based on the object reaching the distance threshold, and a movement of the work machine based on the object reaching the distance threshold. See preceding logic for claim 1.

Regarding claim 12, Hogan teaches
The work tool collision avoidance system of claim 11, wherein modifying the movement of the work tool comprises one or more of: modifying one or more of a pitch, roll, and yaw of the work tool; modifying a rotational speed of the work tool; modifying a vertical position of the work tool relative to the ground surface; modifying a depth of cut position of the work tool; and modifying a left-right position of the work tool, the left-right position of the work tool being perpendicular to the path of travel. See preceding logic for claim 2.

Regarding claim 13, Hogan teaches
The work tool collision avoidance system of claim 11, wherein modifying the movement of the work machine comprises one or more of: modifying a speed of one or more of a left ground-engaging and a right ground- engaging mechanism of the work machine; pausing the work machine; modifying an acceleration of the work machine; and modifying a pitch of the boom arm. See preceding logic for claim 3.

Regarding claim 14, Hogan teaches
The work tool collision avoidance system of claim 11 further comprising one or more of a work tool identification sensor, and an operator selection switch, the one or more of the work tool identification sensor, the operator selection switch, and the object detector, identifying a parameter of the work tool and setting the distance threshold based on the parameter of the work tool. See preceding logic for claim 4.

Regarding claim 15, Hogan teaches 
The work tool collision avoidance system of claim 14, wherein the parameter of the work tool comprises one or more of a dimension of the work tool relative to the work machine, a function of the work tool, a load of the work tool, and a material makeup of the work tool. See preceding logic for claim 5.

Regarding claim 17, Hogan teaches
The work tool collision avoidance system of claim 16, wherein processing the object signal further comprises: determining a ground speed of the work machine, and modifying, based on the ground speed, one or more of a timing of movement of the work tool and a timing of movement of the work machine. See preceding logic for claim 7.

Regarding claim 18, Hogan teaches
	The work tool collision avoidance system of claim 11, wherein the object detector comprises one or more of an RGB sensor, a lidar sensor, an FLIR sensor, and a camera. See preceding logic for claim 8.

	Regarding claim 19, Hogan teaches
	The work tool collision avoidance system of claim 11, wherein the object detector is one or more of forward facing and rear facing. See preceding logic for claim 9.


	The work tool collision avoidance system of claim 11, wherein the object is identifiable by the processor based on a distinguishing color. See preceding logic for claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/B.R.P./03/12/2022Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661